Exhibit 10.29

Tidewater Inc.

Summary of Director Compensation Arrangements

as of January 1, 2014

For service as a non-management director, compensation is as follows:

 

  •   An annual cash retainer of $60,000;

 

  •   An additional annual cash retainer of $125,000 for the chairman of the
board;

 

  •   An additional annual cash retainer of $20,000 for the lead director (if
any);

 

  •   An additional annual cash retainer of $15,000 for the chair of each of the
audit committee and the compensation committee, and $10,000 for the chair of
each of the nominating and corporate governance committee and the finance and
investment committee;

 

  •   committee meeting fees of $1,500 per meeting;

 

  •   An annual grant of deferred stock units under the Directors Deferred Stock
Units Plan valued at date of grant at $115,000;

 

  •   Reimbursement of reasonable travel and other out-of-pocket expenses
incurred in connection with attendance at meetings of the board of directors and
its committees;

 

  •   Participation in the company’s Gift Matching Program under which the
company matches a director’s contribution to an educational institution or
foundation up to $5,000 per year; and

 

  •   For directors who were members of the board prior to March 31, 2006,
accrued benefits under the now frozen Non-Qualified Pension Plan for Outside
Directors of Tidewater.